Title: To Thomas Jefferson from Jean Chas, 1 April 1801
From: Chas, Jean
To: Jefferson, Thomas




Monsieur Le President
paris ce 11. germinal l’an 9. ouLe 1er. avril l’an 1801.

Daignés accepter un exemplaire de mon histoire politique, et philosophique de La revolution de L’amérique Septentrionale. cet ouvrage a eté presenté et dedié au premier consul de La republique francoise. J’ai obtenu Les Suffrages, et Les felicitations des savans et des philosophes. Mon ouvrage a eu Le plus grand succès. J’en suis seul L’auteur, quoiqu’il porte Le nom d’un Second cooperateur.
J’ai exposé a L’admiration publique L’histoire d’un peuple qui a donné a L’univers Le spectacle de L’heroisme, du courage et de toutes les vertus; et qui presente Le tableau consolant du bonheur et de La prosperité. Recevés ici, monsieur Le president, L’hommage de ma profonde veneration.
Vous vous rappellerés, monsieur Le president, que dans Le tems ou vous etiés ambassadeur des etats unis auprès de L’ancien gouvernement francois, j’eus L’honneur de vous voir plusieurs fois, que je vous remis mon manuscrit, et que vous me fites des observations dont j’ai su profiter. Des circonstances penibles ne m’ont point permis jusqu’ici de faire paroitre mon ouvrage; je l’ai publié, c’etoit un besoin pressant de mon coeur. Je voudrois bien pouvoir les visiter ces heureuses contrées que vous habités, et contempler un peuple si heureux, et puiser des connoissances qui me manquent encore. mais je ne vis que de mes travaux Litteraires, et La fortune s’oppose a un desir que je conserverai toujours. Pour remplir ce voeu de mon coeur, j’aurois besoin d’encouragements qui me manquent. Je conserve une quantité d’exemplaires de mon ouvrage que je destine pour L’amerique. J’attend de connoitre vos intentions pour remplir cet objet.
Votre nom, vos talens, vos vertus sont connus en europe, monsieur Le president. Vous jouissés d’une grande reputation en france; vous y etes honoré et estimé. on a appris avec plaisir votre nomination à La place eminente que vous occupés. vous remplirés avec fidelité les grands devoirs qui vous sont imposés, et vous donnerés L’exemple de  ces vertus sublimes qui ont placé wasingthon au rang de ces hommes privilegiés que La nature destine a illustrer et a honorer leur Siecle par Leur genie et leurs vertus. Que Le ciel benisse vos travaux et conserve vos jours!
Je vis isolé Loin du tumulte, et des passions des hommes; je trouve dans la solitude et dans La meditation ce bonheur que je ne trouverai point dans le fracas d’une grande Societé. je suis pauvre, mais je suis Libre et independant; cependant je recevrai avec reconnoissance Les marques de votre bienveillance. Le titre d’un bienfaileur tel que vous flatte, honore, console L’homme de Lettres.
Je vous prie, monsieur Le président, d’accepter un exemplaire des Synonymes de d’alembert, de diderot, et de jaucourt. dont je suis Lediteur, et de mon ouvrage sur bonaparte.
je suis avec un profond respect monsieur Le president, votre tres humble et très obeissant Serviteur

J chas



editors’ translation

Mr. President
Paris, this 11th Germinal, Year 9. or1st April of the year 1801.

Kindly accept a copy of my political and philosophical history of the American Revolution. This work has been presented and dedicated to the first consul of the French Republic. I have obtained the approval and the congratulations of scholars and philosophers. My work has had the greatest success. I am its sole author, even though it bears the name of a second coauthor.
I have exposed to public admiration the history of a people that has given to the universe the spectacle of heroism, courage, and all the virtues; and that presents the comforting picture of happiness and prosperity. Accept now, Mr. President, this tribute of my profound veneration.
You will recall, Mr. President, that at the time you were the United States’ ambassador to the former French government, I had the honor of seeing you several times, that I handed over to you my manuscript, and that you made some observations from which I was able to draw advantage. Painful circumstances prevented me until now from bringing out my work; I published it because it was an urgent need of my heart. I wish I could visit those fortunate regions where you live and to look upon such a fortunate people and gain knowledge still lacking to me. But I live on my literary work alone, and fortune is opposed to a desire that I shall always have. To fulfill this heart’s desire I should need encouragement lacking to me. I am reserving a number of copies of my work to send to America. I am waiting to know your intentions to accomplish this project.
Your name, your talents, and your virtues are known in Europe, Mr. President. You enjoy a great reputation in France, where you are honored and esteemed. We learned here with pleasure that you were chosen for  the eminent position you occupy. You will faithfully fulfill the great duties imposed upon you, and you will give the example of those sublime virtues that placed Washington in the ranks of those privileged men whom nature designates to render illustrious and to honor their epoch through their genius and their virtues. May Heaven bless your work and preserve your days!
I live in isolation, far from the tumult and passions of men; I find in solitude and meditation that happiness that I should not find in the uproar of a great society. I am poor, but I am free and independent. Nevertheless, I should receive with gratitude the marks of your benevolence. The title of a benefactor such as you flatters, honors, and comforts the man of letters.
I beg you, Mr. President, to accept a copy of the Synonyms of D’Alembert, Diderot, and Jaucourt, of which I am the publisher, and of my work on Bonaparte.
I am with deep respect, Mr. President, your very humble and very obedient servant

J Chas


